                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                       CRIMINAL NO. 2:19-cr-00235

JULIE M. WHEELER



              UNITED STATES SECOND SENTENCING MEMORANDUM

     The United States of America, by Erik S. Goes, Assistant

United States Attorney for the Southern District of West Virginia,

offers the following Second Sentencing Memorandum in anticipation

of defendant’s sentencing, presently scheduled for June 30, 2020

at 1:30 p.m.

                     OFFENSE AND RELEVANT CONDUCT

     The Presentence Investigation Report (“PSR”) sets the base

offense level at 6.       See USSG §2B1.1(a); PSR, Paragraph (“¶”) 48.

There   are    several    applicable   sentencing   enhancements.     The

financial loss exceeded $250,000, resulting in a 12 offense level

increase.     See USSG §2B1.1(b)(1)(G), PSR, ¶ 49.     Defendant abused

a position of trust and used a special skill, resulting in a two-

level enhancement.       See USSG §3B1.3, PSR, ¶ 51.

     Defendant also obstructed justice by her conduct with respect

to sentencing in this case, resulting in a two-level increase.

See USSG §3C1.1; PSR, ¶ 52; PSR addendum.            This results in an

adjusted offense level of twenty-two.       See PSR, ¶ 53.
      Defendant initially accepted responsibility for her criminal

conduct such that her plea and admission of guilt supported the

customary   decrease    pursuant   to   USSG   §3E1.1(a).       Defendant’s

conduct as set forth in paragraph 46, however, no longer supports

acceptance of responsibility.       See also Plea Agreement, ECF 29,

Paragraph 15(g), permitting the United States to address the issue

of Ms. Wheeler’s present acceptance of responsibility in light of

events of May 31, 2020 and the PSR’s position in paragraphs 46,

55, 61, and the PSR addendum.

      Defendant intentionally attempted to obstruct this sentencing

by faking her own death at the New River Gorge.             See PSR, ¶¶ 46,

61.   Defendant is presently charged in Raleigh County Magistrate

Court with a number of felony and misdemeanor charges relating to

her conduct of falsely reporting her death to avoid sentencing in

the instant case.      Id.   The United States is further prepared to

call witnesses in support of this allegation.

      Any   reduction    for   acceptance      previously    available   to

defendant is negated by her conduct.        Defendant, in conspiring to

fake her death and go into hiding to avoid sentencing, represents

the antithesis of taking responsibility for her criminal conduct.

The United States specifically will not move for the third point

to be awarded to defendant pursuant to USSG §3E1.1(b); see PSR, ¶

55.



                                    2
     Defendant has a minor misdemeanor conviction of a worthless

check from 2015, though this conduct results in zero criminal

history points.      See PSR, ¶ 58.         Defendant has a number of pending

state    criminal    charges    in    the       instant     case     that   relate   to

defendant’s conduct in falsely reporting her death.                         See PSR, ¶

61. As these charges are pending, defendant has a criminal history

category of I.       See PSR, ¶ 85.

        Defendant’s advisory guideline range would be 41-51 months.

See PSR, ¶ 85.       The maximum term of imprisonment for the felony

federal offense of health care fraud, 18 U.S.C. § 1347, is ten

years. See PSR, ¶ 84.

                             REMAINING OBJECTIONS

     The only objection to the PSR is the defendant objecting to

the inclusion of the two-level enhancement for obstruction of

justice. See Addendum to the Presentence Report. This obstruction

enhancement has been properly included in the PSR.

        The United States is prepared to either argue on the record

for its inclusion with the facts as contained within the PSR, and

also to call witnesses in support of this obstruction enhancement

if desired by the Court or any party.                      The United States will

further rely on the analysis in the Addendum to the Presentence

Report     (pages    26-28),    the     United         States      prior    Sentencing

Memorandum    (ECF    43),   and     case       law   in   support    of    its   proper

inclusion (Id.).

                                            3
       Defendant’s conduct goes to the very heart of obstruction of

justice—the entire purpose of her scheme was to avoid sentencing.

The two-level obstruction enhancement is properly included in the

PSR.

                                 RESTITUTION AND VICTIMS

       Restitution is applicable for this offense.                   See 18 U.S.C.

3663A; PSR, ¶ 96.             The Veterans Health Administration Office of

Community       Care    (“VHA-OCC”)       suffered     an    agreed-upon    loss     of

$289,055.07.           See    PSR,   ¶   36-39.      This    estimated    amount    was

calculated by the VHA-OCC and adopted by the parties by crediting

defendant with having provided some health care services to K.L

through the pendency of the scheme, while holding her to account

for the services she did not provide.                 Defendant’s own statements

as    corroborated       by    other     witnesses    were    used   to    make    this

restitution calculation.             See PSR, ¶¶ 30, 36-39.

       This estimate of fraud loss by the parties and as agreed to

by the VHA-OCC is an acceptable way for a Court to determine loss.

See USSG §2B1.1 Application Note 3 (c).                    In crediting some hours

of service, this estimate permits full recovery for the VHA-OCC of

the    amount    of     money    they    believe     was    fraudulently     paid    to

defendant. This agreed-upon calculation also avoids a hearing

where there would be no way to precisely calculate the number of

hours of service that were legitimately provided by defendant



                                            4
versus those actually claimed.          To this extent, the VHA-OCC has

agreed that $289,055.07 is the appropriate amount of fraud loss.

                      18 U.S.C. § 3553(a) FACTORS

     The    United   States   believes    a   guideline   sentence   is   an

appropriate sentence for defendant’s conduct.         The United States’

first sentencing memorandum extensively reviewed these factors.

Defendant’s crime represents a longstanding health care fraud of

the VHA-OCC.    Defendant was paid $736 a day to provide eight hours

of health care services to K.L.     See PSR, ¶ 14.    Instead, defendant

submitted bills for services she did not provide to K.L. who had

a spina bifida diagnoses.      See PSR, ¶ 15.

     There is an expectation that VHA-OCC programs go to those who

need them the most.    All government programs are of limited means.

Taking money from the deserving by willful and deliberate fraud

calls for a serious sentence to deter defendant (and anyone else)

who would engage in this conduct.        A message of deterrence should

be sent to her and others who may be abusing VHA-OCC programs such

as the Spina Bifida Health Care fund.

     Defendant’s subsequent conduct of faking her own death to

avoid sentencing also should be addressed as a 3553(a) factor.            A

message should be further sent that people should not engage in

this kind of duplicity, least of all to avoid a federal court

sentence.      Local, state, and federal resources were deployed

looking for defendant.    Men and women spent their time and in some

                                    5
cases risked their lives by repelling down cliffs in the search

for defendant that turned out to be defendant’s ruse.    Defendant

must understand that this is obstructive misconduct that should

result in serious consequences.

                        TIME AND WITNESS

     There is one remaining objection.   The United States will be

prepared to offer argument, testimony, or both in support of the

allegations concerning the falsely reported accident/suicide.     One

hour should be sufficient to conduct the sentencing hearing even

if there is a need for witness testimony.



                               Respectfully submitted,

                               MICHAEL B. STUART
                               United States Attorney

                         By:   s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV State Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, West Virginia 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                  6
                     CERTIFICATE OF SERVICE

     It is hereby certified that service of the foregoing "UNITED

STATES SECOND SENTENCING MEMORANDUM" has been electronically filed

and service has been made on opposing counsel by virtue of such

electronic filing this the 26th day of June, 2020, to:



               Roger Lambert
               1018 Kanawha Blvd. East, Suite 304
               Charleston WV 25301



                               s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV State Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, West Virginia 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                7
